Citation Nr: 1622822	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  07-20 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

The Veteran is represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 

INTRODUCTION

The Veteran, who is the appellant in this case, served honorably on active duty from May 1966 to May 1968.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied an increased rating for a bilateral foot disability.  The Veteran appealed the April 2006 rating decision, and, during the course of the appeal, the Veteran indicated he was no longer able to work due to the service-connected bilateral foot disability.  In October 2010, the Board took jurisdiction of the claim for TDIU based on the Veteran's assertions of unemployability due to service-connected disability.  See Rice v Shinseki, 22 Vet. App. 447 (2009).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

On the August 2015 application for increased compensation based on unemployability, the Veteran indicated current treatment at the VA Medical Centers in Palo Alto, California, and Tulsa, Oklahoma.  The Veteran additionally indicated hospitalization in July 2015; nonetheless, no treatment records have been associated with the claims file since September 2006.  VA has a duty to assist the veteran in the development of the claim, including assisting in the procurement of pertinent treatment records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

Furthermore, the Board notes that the last VA examination was in January 2006.  In September 2006, the Veteran underwent surgery, amputating the 2nd to 5th digits on the left foot (for which the Veteran is service-connected).  As the record indicates the service-connected disabilities have worsened in severity since the last examination, a new examination is needed to help assess the severity of the service-connected bilateral foot disability.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

For the entire period on appeal from June 30, 2005 the combined schedular disability rating eligibility criteria for TDIU under 38 C.F.R. 	 § 4.16(a) have not been met.  From June 30, 2005, the Veteran is in receipt of a 
10 percent rating for hammertoes of the right foot, a 10 percent rating for amputation of hammertoes of the left foot (with a temporary total rating from September 13, 2006 to December 1, 2006), a 10 percent rating for the left foot painful scar, a 10 percent rating for metatarsalgia, and a noncompensable rating for a scar of the right foot, which are combined as 40 percent disabling.  

The criteria for referral for consideration of TDIU under 38 C.F.R. § 4.16(b) are met.  The Veteran indicated at the June 2010 Board Videoconference hearing that the service-connected bilateral foot disabilities were the reason he retired from work.  Additionally, on the Application for Increased Compensation Based on Unemployability (VA Form 21-8940), the Veteran indicated that service-connected bilateral foot disabilities prevent him from working.

Given the Veteran's limitations due to the service-connected disabilities, the Board finds that the service-connected disabilities are of sufficient severity to raise a question as to whether he is precluded from obtaining or maintaining substantially gainful employment, and referral to the Director, Compensation and Pension Service, for consideration of TDIU under 38 C.F.R. § 4.16(b) is warranted.

Accordingly, the issue of TDIU is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records from the VA Medical Centers in Palo Alto, California and Tulsa, Oklahoma, and associated them with the claims file, including all records after September 2006.  

2.  Schedule a VA examination to help assess the severity of and functional impairment caused by the service-connected bilateral foot disability.  The examiner should specifically discuss the functional impairment caused by the bilateral foot disabilities, including as to how they affect the Veteran's ability to work.  

3.  Refer the case to the VA Under Secretary for Benefits or the VA Director of the Compensation and Pension Service for adjudication of a TDIU under 38 C.F.R. 
§ 4.16(b).  

4.  If any aspect of the appeal remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate amount of time for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



